Citation Nr: 0417099	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for frequent vision 
flashes due to an undiagnosed illness.

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

4.  Entitlement to service connection for loss of coordinated 
muscle control due to an undiagnosed illness.

5.  Entitlement to service connection for elevated blood 
pressure due to an undiagnosed illness.

6.  Entitlement to service connection for high cholesterol 
due to an undiagnosed illness.

7.  Entitlement to service connection for a high heart rate 
due to an undiagnosed illness.

8.  Entitlement to service connection for low body 
temperature due to an undiagnosed illness.

9.  Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

10.  Entitlement to service connection for weight gain due to 
an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
June 1962, and from January 1991 to July 1991.  Service in 
Southwest Asia in 1991 is indicated by the evidence of 
record.  The veteran also had additional service in the Air 
National Guard of Tennessee, from which he was discharged in 
March 1969, and in the Air Force Reserves, from which he 
retired in 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1998 and June 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This case was 
remanded by the Board in February 2003 for further 
development; it was returned to the Board in September 2003.

A June 2002 rating decision denied entitlement to service 
connection for hypothyroidism.  The veteran's representative 
submitted a notice of disagreement with the referenced rating 
decision in November 2002.  In June 2003 the veteran was 
issued a statement of the case addressing the issue of 
entitlement to service connection for hypothyroidism; he 
perfected his appeal of this issue the same day.

Although the issue of entitlement to service connection for 
right ear hearing loss was developed for appellate review, 
service connection for that disability was granted in a June 
2003 rating decision.  See generally, Grantham v. Brown, 114 
F.3d 1156 (1997).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The veteran contends that his hypothyroidism was caused by 
exposure to radiation in service.  He alleges that he flew or 
otherwise accompanied cargo on numerous flights to and from 
the Persian Gulf in 1991, and that the cargo consisted of, 
inter alia, spent shells containing depleted uranium and 
parts of Iraqi tanks destroyed by shells containing depleted 
uranium.  VA treatment records on file document treatment for 
Hashimoto's thyroiditis.  In a statement received in August 
1999, Archibald Martin, M.D., concluded that the veteran's 
thyroid failure was caused by the claimed exposure to 
uranium-contaminated metal.

Service personnel records document that the veteran served in 
the Persian Gulf theater of operation at times between 
January and July 2001 as an aircrew instructor/flight 
engineer superintendent.  The record nevertheless contains no 
evidence corroborating his assertions of exposure to 
radioactive cargo in 1991.  The record reflects that the RO 
contacted the veteran's former Air Force Reserves unit to 
request verification of his activities during the Persian 
Gulf War, but that the unit responded in January 2001 only by 
indicating that his medical records were no longer associated 
with the unit.  In February 2001, the Defense Threat 
Reduction Agency (DTRA) indicated that it would not provide 
any information concerning the veteran, as his claimed 
radiation exposure was not based on his presence at Hiroshima 
or Nagasaki, Japan, or at atmospheric nuclear testing; the 
DTRA recommended that the RO contact the U.S. Air Force.  The 
Department of the Air Force thereafter responded in May 2001 
by providing a radiation dose estimate for the veteran.  The 
dose estimate assumed that the veteran's account of his 
exposure to radiation was credible, but did not actually 
confirm the veteran's account, or otherwise provide any 
information corroborative of the veteran's account of his 
radiation exposure.

Given that the veteran's claim for service connection for 
hypothyroidism largely turns on whether he was in fact 
exposed to radiation from depleted uranium, the Board is of 
the opinion that further development is warranted in order to 
verify his account of radiation exposure.

The Board also notes that an April 1998 VA examiner indicated 
that the veteran was undergoing an evaluation for exposure to 
depleted uranium, and that a urine sample would be collected 
in the near future and sent to the Depleted Uranium Follow-up 
Program of the Baltimore, Maryland VA Medical Center for 
analysis; the examiner explained that the results of any such 
analysis would likely be available within two months.  The 
examiner concluded that he could not address the role of 
exposure to depleted uranium in the development of the 
veteran's hypothyroidism until the results from the Depleted 
Uranium Follow-up Program were received.  The record reflects 
that the results of the referenced studies were not 
thereafter obtained.  Under the circumstances, the Board is 
of the opinion that efforts to obtain the report of the 
referenced study should be undertaken.
 
Turning to the remaining issues on appeal, the veteran 
contends that he experiences frequent vision flashes, 
headaches, loss of coordinated muscle control, elevated blood 
pressure, high cholesterol, a high heart rate, low body 
temperature, frequent urination, and weight gain secondary to 
undiagnosed illnesses.  He also acknowledges that some, if 
not all, of the above conditions may be due to his 
hypothyroidism, and there is medical evidence of record 
suggesting the same.  The Board consequently concludes that 
the above issues remain inextricably intertwined with the 
claim for service connection for hypothyroidism, and the 
Board will therefore defer adjudication of the undiagnosed 
illness claims until the claim for service connection for 
hypothyroidism is ready for adjudication.  See generally 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991). 

The Board notes, however, that on December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001."  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a).  There is no indication that 
the veteran has been notified of this change in the law.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should attempt to obtain the 
results of any study of the veteran 
conducted by the Depleted Uranium 
Follow-up Program at the Baltimore, 
Maryland VA Medical Center.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

3.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged 
exposure to depleted uranium, such 
as the dates, locations, aircraft 
involved, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's account of his 
exposure(s) to depleted uranium.  
This summary must be prepared 
whether or not the veteran provides 
an additional statement, as 
requested above.  This summary and a 
copy of the veteran's service 
personnel records should be sent to 
the responsible service department 
for the veteran's service from 
January to July 1991.  The service 
department should be provided with a 
copy of any information obtained 
above, and should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged exposure to depleted 
uranium.

4.  Thereafter, the RO should afford 
the veteran a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any hypothyroidism.  A 
detailed medical history should be 
obtained from the veteran, all 
clinical signs and symptoms should 
be described in detail and any 
appropriate testing should be 
conducted.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any currently present 
hypothyroidism is etiologically 
related to service.  The examiner 
should also be requested to provide 
an opinion, with respect to each of 
the veteran's claimed symptoms or 
conditions of frequent vision 
flashes, headaches, loss of 
coordinated muscle control, elevated 
blood pressure, high cholesterol, 
high heart rate, low body 
temperature, frequent urination, and 
weight gain, as to whether it is at 
least as likely as not that such 
symptom or condition was caused by 
hypothyroidism, or whether the 
veteran's symptom complex is 
otherwise attributable to active 
service.  

The rationale for all opinions 
expressed should also be provided.  
The veteran's claims files, 
including a copy of this REMAND, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether a review of the claims files 
was made.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should advise the 
veteran of the December 27, 2001 amendments to 38 U.S.C.A. 
§§ 1117, 1118.  See The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (Dec. 27, 2001)).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

